PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/246,123
Filing Date: 11 Jan 2019
Appellant(s): Combined Conditional Access Development and Support, LLC



__________________
Eric Shreiner 
Registration No. 78047
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 07/15/2022.

Every ground of rejection set forth in the Office action dated 08/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A) Claim 1 is patentable over the art of record

Appellant alleges on pg. 5, first paragraph: 
“Initially, Appellant agrees that “Taylor [does] not disclose said amendment,” as stated in the Advisory Action. However, the Office alleges Stransky teaches the amended language. See Advisory Action, at Continuation Sheet, pp. 1-2. Appellant respectfully disagrees. Independent claim 1 recites, in part, “generating, based at least on the determining that the user device is authorized to access the content asset, a digitally marked version of the content asset, wherein generating the digitally marked version comprises embedding one or more frames of the content asset with a digital marker, and wherein the digital marker comprises an indication of the unique identifier.” The Office states “Stransky discloses a method directed to selecting versions of a segment of content in order to adaptively watermark a data stream (paragraph 0014).”, at Continuation Sheet, p. 1. However, simply “selecting versions of a segment of content ... [wherein] the stream of segments is watermarked with a sequence of watermark values ... [and an] index 153 [that] can store detection data that associates the unique user identifier of the user device sending the content request(s) with the identifying watermark sequence,” as at most described by Stransky, does not teach or suggest “generating ... a digitally marked version of the content asset ... wherein generating the digitally marked version comprises embedding one or more frames of the content asset with a digital marker, and wherein the digital marker comprises an indication of the unique identifier,” as recited in claim 1. Stransky describes a content item, with “multiple segments for [the] content item, where each segment is encoded at multiple different bitrates. The adaptive watermarking service identifies multiple storage locations of the first segment. ... The multiple storage locations each have a version of the first segment with a watermark value.” Stransky, at Abstract. Thus, Stransky describes pre-generating several different versions of each segment of a content item. Then, when the system receives a request for a content item the system can determine “an identifiable watermark sequence” for a specific instance of a content item by selecting different versions of the pre-generated content segments. See Id., at paras. [0016], [0017], [0028], and [0029]. Stransky merely describes combining a series of content segments with different watermark values which, when combined, have the “identifiable watermark sequence.” See Id., at para. [0029]. However, simply combining a series of pre-generated content segments into a content item and determining a watermark sequence based on values associated with the content segments does not teach or suggest “generating, based at least on the determining that the user device is authorized to access the content asset, a digitally marked version of the content asset, wherein generating the digitally marked version comprises embedding one or more frames of the content asset with a digital marker, and wherein the digital marker comprises an indication of the unique identifier,” as recited in claim 1. Instead, Stransky describes, at most, watermarking different versions of segments of content with generic watermarks — .e.g, “the watermarking value can be binary” (See Stransky, at para. [0016]) — that can be combined in a uniquely recognizable way. However, rather than determining a unique combination of generic watermark segments, claim | recites “wherein the digital marker comprises an indication of the unique identifier. Therefore, Stransky does not teach or suggest the above-quoted features of claim 1. 

Examiner’s response:
	Appellant alleges Stransky does not teach or suggest generating, based at least on the determining that the user device is authorized to access the content asset, a digitally marked version of the content asset, wherein generating the digitally marked version comprises embedding one or more frames of the content asset with a digital marker, and wherein the digital marker comprises an indication of the unique identifier.
	Stransky discloses on FIG. 7 a flow diagram of one implementation of a method 700 for adaptive watermarking of versions of digital content (paragraph 0060).
At block 705, the processing device (e.g., of an individualization server) receives a manifest (e.g., published by a content delivery network or individualization sever) that includes addresses corresponding to versions of a segment. The common manifest can be published by a content delivery network with a URL, for example, as a retrieval address pointing to a version of a segment. In an implementation, the multiple versions of a segment of content are encoded at different bitrates and each version is marked with a watermark value based on the bitrate. For example, each segment may have a first version encoded at a low bitrate marked with a first value and a second version encoded at a high bitrate marked with a second value, as described above in detail. At block 707, the processing device receives a request from a user device including a user device identifier, an address of a version of a segment, and available bandwidth information. At block 709, the processing device identifies a version based on the requested address. At block 711, the processing device, determines if the watermark value of the identified version satisfies a watermarking rule (paragraph 0061).
Stransky further discloses in response to the watermark value of the identified version satisfying the watermarking rule, the processing device the processing device, at block 715, selects a return address for the identified version. In an example, the return address is the requested address if the requested version is marked with a watermark value that matches the watermarking rule. At block 717, the processing device sends a message including the return address for the identified version. At block 719, the processing device adds the watermark value to a watermark sequence associated with the device identifier and additional segment requests (paragraph 0062). 
Stransky states multiple versions of a segment of content are encoded at different bitrates and each version is marked with a watermark value based on the bitrate. The processing device identifies a version of content based on the requested address in the request by the user device and determines whether it satisfies a watermark rule. If it does, the processing device returns to the requested return address for the identified version and adds the watermark value to a watermark sequence associated with the device identifier. 
Stransky further discusses on paragraph 0017 that an adaptive watermarking service selects the version of a segment that includes a watermark value (e.g., 0 or 1) to produce a stream of segments including an identifiable watermark sequence (e.g., 10110). Digital rights management systems can detect subsequent copies of the stream of segments that include the sequence of watermark values and trace the watermark sequence to the requesting device as the source of the copy.  Video content that includes a watermark sequence is traceable to the specific requesting device identified by the device identifier during the authentication process. In an implementation, segments of the video content are marked with alternating watermark values and the adaptive watermarking service mixes or blends the versions of the video content  (e.g., different encoded bitrates) of adjacent segments in the streamed data to create an identifiable watermark sequence associated with the device identifier (paragraph 0039).
 Therefore, it is evidently clear that Stransky, creates, based at least on the determining that the user device is authorized to access a digital asset associated with a watermark rule, a digitally marked version of the digital asset, wherein creating the digitally marked version comprises embedding one or more segments of the digital asset with a watermark value, and wherein the digital marker comprises an watermark sequence which indicates user device identifier. Therefore, Stransky teaches or suggest the claimed limitation.

B) Claims 7 and 15 are patentable over the art of record.
Appellant alleges on pg. 7of 13:
Independent claims 7 and 15 recite similar, albeit not identical, features to those recited in independent claim 1. Therefore, for similar reasons as discussed above with regard to independent claim 1, the cited art fails to teach or suggest the features recited in independent claims 7 and 15. Accordingly, the 35 U.S.C. §103 rejections of claims 7 and 15 as well as the rejections for their dependent claims are in error and should be overturned.

Examiner’s response:
Refer to Examiner’s response regarding independent claim1. 

C) Claims 2, 3, 6, 8-11, 14, and 17-19 are patentable over the art of record.
Appellant alleges on pg. 7of 13:
Claims 2, 3, 6, 8-11, 14, and 17-19 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Stransky in view of Goeringer and Taylor. Office Action, at p. 3. As described above, Stransky in view of Goeringer and Taylor, taken individually or in combination, are deficient with respect to independent claims 1, 7, and 15. Therefore, claims 2, 3, 6, 8-11, 14, and 17-19 are patentable at least by virtue of their dependency from an allowable base claim, in addition to the features that each claim recites. Accordingly, the 35 U.S.C. §103 rejections of claim 17 is in error and should be overturned.


Examiner’s response:
Refer to Examiner’s response regarding independent claim1. 

D) Claims 4, 5, 12, 13, 16, and 20 are patentable over the art of record.
Appellant alleges on pg. 7of 13:
Claims 4, 5, 12, 13, 16, and 20 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Stransky in view of Goeringer and Taylor and further in view of U.S. Publication No. 2014/0196142 (hereinafter, “Louboutin’”). Office Action, at p. 15.
Claims 4 and 5 each ultimately depend on claim 1. Claims 12 and 13 each ultimately depend on claim 7. Claims 16 and 20 each depend on claim 15. As described above, Stransky, Goeringer, and Taylor, taken individually or in combination, are deficient with respect to independent claims 1, 7, and 15. Louboutin does not remedy the deficiencies of Stransky, Goeringer, and Taylor described above. Therefore, claims 4, 5, 12, 13, 16, and 20 are patentable at least by virtue of their dependency from an allowable base claim, in addition to the features that each claim recites. Accordingly, the 35 U.S.C. § 103 rejection of claims 4, 5, 12, 13, 16, and 20 is in error and should be overturned.

Examiner’s response:
Refer to Examiner’s response regarding independent claim1. 






For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GARY S GRACIA/Primary Examiner, Art Unit 2499                                                                                                                                                                                                        
Conferees:
/ALEXANDER LAGOR/SPE Trainer, Art Unit 4173
                                                                                                                                                                                                        /ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.